IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                 NO. WR-68,348-03



                            EX PARTE JUAN LIZCANO



  ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
    FROM CAUSE NO. W05-59563-S(A) IN THE 282 nd DISTRICT COURT
                       DALLAS COUNTY

       Per curiam. A LCALA, J., filed a dissenting statement in which J OHNSON, J.,
joined. N EWELL, J., dissents.

                                      ORDER

      This is an initial application for a writ of habeas corpus filed pursuant to the

provisions of Texas Code of Criminal Procedure Article 11.071.1

      In October 2007, a jury found applicant guilty of the offense of capital murder

committed on November 14, 2005. The jury answered the special issues submitted pursuant


      1
         Ex parte Lizcano, No. WR-63,348-01, was an application for a writ of
prohibition. We denied leave to file on September, 11, 2007. Ex parte Lizcano, No. WR-
63,348-02, was an application for a writ of mandamus. We denied leave to file on
October 5, 2011.
                                                                                   Lizcano - 2

to Texas Code of Criminal Procedure Article 37.071, and the trial court, accordingly, set

applicant’s punishment at death. This Court affirmed applicant’s conviction and sentence

on direct appeal. Lizcano v. State, No. AP-75,879 (Tex. Crim. App. May 5, 2010).

       Applicant presents nine allegations in his application in which he challenges the

validity of his conviction and resulting sentence. The trial court held an evidentiary hearing.

The trial court entered findings of fact and conclusions of law recommending that the relief

sought be denied.

       This Court has reviewed the record with respect to the allegations made by applicant.

We agree with the trial judge’s recommendation and adopt the trial judge’s findings and

conclusions except for Findings and Conclusions nos. 78 through 82 and 261 through 269.

Based upon the trial court’s findings and conclusions and our own independent review, we

deny relief.

       IT IS SO ORDERED THIS THE 15 th DAY OF APRIL, 2015.

DO NOT PUBLISH